          Case 1:20-cv-10011-JPO Document 19 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MIAMI HOME LLC,
                                Plaintiff,
                                                                   20-CV-10011 (JPO)
                     -v-
                                                                         ORDER
MANUEL SALAZAR,
                                Defendant.


J. PAUL OETKEN, District Judge:

       On January 22, 2021, Defendant Manuel Salazar moved for a stay of this foreclosure

action pursuant to the COVID-19 Emergency Eviction and Foreclosure Prevention Act of 2020

(S. 9114/A. 11181), L. 2020, c. 381. The Act provides broad relief for mortgagors, like Salazar

(Dkt. No. 13 at 3–4), who hold residential real property, id. pt. B, subpt. A, § 1. By its own text,

the Act requires courts to stay “any action to foreclose a mortgage [relating to residential real

property] in which a judgment of sale has not been issued.” Id. pt. B, subpt. A, § 7 (emphasis

added). In circumstances in which “the mortgagor provides a hardship declaration to . . . the

court,” the stay must last until May 1, 2021. Id. In support of his motion for a stay, Salazar

submitted a hardship declaration. (Dkt. No. 13 at 3–4.)

       The Court concludes that a stay must issue in this case. First, Plaintiff Miami Home LLC

has not provided any evidence to rebut Salazar’s hardship declaration. Plaintiff merely alleges

that Salazar has been in default since 2012. (Dkt. No. 17 at 3.) This in no way contradicts

Salazar’s declaration that his financial situation has worsened as a function of the COVID-19

pandemic. (Dkt. No. 13 at 3–4.) The Act itself contemplates the possibility of, and extends

protections to, mortgagors who have long been in default; it requires a stay even for “actions

filed on or before March 7, 2020.” L. 2020, c. 381, pt. B, subpt. A, § 7.




                                                  1
          Case 1:20-cv-10011-JPO Document 19 Filed 04/06/21 Page 2 of 2




        Second, and contrary to Plaintiff’s position, the Act does not apply only to foreclosure

actions brought in state court. (Dkt. No. 17.) Nothing in the Act’s text or purpose suggests that

it is so limited. The Act lists the kinds of actions that it “shall not apply to,” such as those

regarding mortgage loans made by a corporate governmental agency of the state. L. 2020,

c. 381, pt. B, subpt. A, § 1(b). The list does not exempt actions brought in federal court. Id.

Furthermore, the purpose of the Act is to “[s]tabiliz[e] the housing situation for tenants,

landlords, and homeowners” by “avoid[ing] as many evictions and foreclosures as possible for

people experiencing a financial hardship during the COVID-19 pandemic.” Id. § 3. Reading

Plaintiff’s desired limitation into the Act would frustrate its goal of avoiding as many

foreclosures as possible. Consistent with this understanding, courts in this Circuit have stayed

pending foreclosure cases pursuant to the Act. See, e.g., Talarico Bros. Building Corp. v. Union

Carbide Corp., No. 17-cv-1041, 2021 WL 732692, at *4 (W.D.N.Y. Feb. 21, 2021); Wilmington

PT Corp. v. Danialian, No. 19-cv-1972, 2021 WL 1103352, at *2 (E.D.N.Y. Jan. 29, 2021).

        For the foregoing reasons, Salazar’s motion to stay the action until May 1, 2021, is

GRANTED. The Clerk of Court is directed to close the motion at Docket Number 13.



        SO ORDERED.

Dated: April 6, 2021
       New York, New York

                                                ____________________________________
                                                           J. PAUL OETKEN
                                                       United States District Judge




                                                   2
